Filed Pursuant to Rule 424(b)(3) File No. 333-198457 PROSPECTUS TEXAS RARE EARTH RESOURCES CORP. Nontransferable Rights to Purchase 7,407,384 Units of 7,407,384 Shares of Common Stock and Nontransferable Class A and Class B Unit Warrants to Purchase 14,814,768 Shares of Common Stock, Issuable Upon Exercise of Such Class A and Class B Unit Warrants We are distributing non-transferable rights (“Rights”) at no charge to the holders of record as of the record date of our outstanding shares of common stock, $0.01 par value per share (“Common Stock”).We are distributing one (1) Right for every outstanding share of Common Stock.Each right (5) Rights will entitle the holder thereof to purchase, at the holder's election and subject to the satisfaction of the minimum subscription amount, at the subscription price of $0.22 (the "Subscription Price"), one (1) unit (each, a "Unit"), consisting of (a) a share of Common Stock (a “Unit Share”), (b) one non-transferable Class A Common Stock purchase warrant (each, a "Class A Unit Warrant"), with each Class A Unit Warrant entitling the holder thereof to purchase one share of our Common Stock (a “Warrant Share”) at an exercise price of $0.35 for a period of five years following the closing of the offering, and (c) one non-transferable Class B Common Stock purchase warrant (each, a "Class B Unit Warrant" and together with the Class A Unit Warrant, the “Unit Warrants”), with each Class B Unit Warrant entitling the holder thereof to purchase one Warrant Share at an exercise price of $0.50 for a period of five years following the closing of the offering. This prospectus covers the issuance of the Unit Shares and Unit Warrants on exercise of the Rights and the issuance of the Warrant Shares, if any, upon exercise of the Unit Warrants. Stockholders may only purchase whole Units on exercise of five (5) Rights in denominations of $0.22 per Unit (the "minimum subscription amount") in the offering. As a result, if you hold fewer than five (5) shares of our Common Stock on the record date, then you will not be able to satisfy the minimum subscription amount and will not be able to participate in this offering. The record date for determining the holders of shares of Common Stock entitled to the distribution of the Rights isDecember 15, 2014. We refer to this offering as the “rights offering” or the “offering.” You will not receive any fractional Units; any fractional Units you are entitled to purchase will be disregarded and we will promptly return any funds received for the purchase of fractional Units. If you exercise all of your rights, you may also have the opportunity to purchase additional Units at the same purchase price, subject to certain limitations and pro ration. We have not entered into any standby purchase agreement or other similar arrangement in relation to this rights offering. This offering is being conducted on a best-efforts basis and there is no minimum amount of proceeds necessary to be received in order for us to close the offering. The Rights may be exercised at any time during the subscription period, which will commence on the record date and end at 5:00 p.m., New York City Time, on January 13, 2015 (the "Subscription Period"). The Rights will expire and will have no value unless exercised prior to the expiration of the Subscription Period, unless the Subscription Period is extended. We may extend the Subscription Period, although we have no current plans to do so. If we do extend the Subscription Period, in no event will we extend the Subscription Period past January 31, 2015.You should carefully consider whether to exercise your Rights before the expiration of the Subscription Period. All exercises of Rights are irrevocable. We may cancel, modify or amend the rights offering at any time and for any reason prior to the expiration of the Subscription Period. If we cancel the rights offering, the subscription and information agent, Securities Transfer Corporation (the "Subscription and Information Agent"), will return promptly, without interest or penalty, all payments of the aggregate Subscription Price it has received for the cancelled rights offering. If you elect to exercise your basic subscription right in this offering in full, you may also subscribe for additional Units that are not purchased by other rights holders pursuant to their basic subscription rights, at the same subscription price per Unit. You may over-subscribe for any amount that you desire to purchase, up to the aggregate maximum offering amount in this rights offering. If an insufficient number of Units are available to fully satisfy the over-subscription privilege requests, the available Units will be distributed pro rata among rights holders who exercised their over-subscription privilege based on the formula described herein. Upon the closing of the rights offering, the components of the Units will immediately separate from one another such that the Unit Shares and Class A and Class B Unit Warrants will constitute separate securities and will be, in the case of the Unit Shares, transferable separately. The Units and the Class A and Class B Unit Warrants will not be transferable, nor will they be listed on any exchange. If you want to participate in this rights offering and you hold shares through your broker, dealer, bank or other nominee, you should promptly contact your broker, dealer, bank or other nominee and submit your subscription documents in accordance with the instructions and within the time period provided by your broker, dealer, bank or other nominee. For a detailed discussion, see “The Rights Offering.” Stockholders who do not participate in this rights offering will continue to own the same number of shares of our Common Stock, but will own a smaller percentage of the total shares of our Common Stock issued and outstanding after this rights offering to the extent that other stockholders participate in this rights offering. There is no minimum number of Units that we must sell in order to complete this rights offering. Stockholders resident in the State of California or outside the United States will not be mailed this prospectus or the certificates representing their shares unless and until they provide the Subscription and Information Agent with evidence reasonably satisfactory to us that distribution of the Rights and the Units upon exercise thereof is qualified under applicable securities laws or is exempt from such qualification requirements. For further discussion, see “The Rights Offering—Foreign Stockholders” and “The Rights Offering—California Residents.” We, our officers and our board of directors (the “Board” or the “Board of Directors”) are not making a recommendation regarding your exercise of the Rights. You should carefully consider whether to exercise your Rights prior to the expiration of the rights offering. The market for the Common Stock is extremely limited, sporadic and highly volatile.Our Common Stock trades on the OTCQX U.S. operated by OTC Markets Group Inc. under the symbol “TRER.”The last bid price of our common stock on December 5, 2014 was$0.23 per share.There are no assurances that an active public market will develop for our Common Stock. There is no market for the Unit Warrants, the Unit Warrants are non-transferrable and we do not intend to apply for the Class A or Class B Unit Warrants to be listed for trading on any stock exchange. This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. You should read this prospectus in its entirety and carefully consider the risk factors beginning on page 14 of this prospectus and the financial data and related notes incorporated by reference before deciding to invest in the Units. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Our securities are not being offered in any jurisdiction where the offer is not permitted under applicable local laws. The date of this prospectus is December 12, 2014 TABLE OF CONTENTS ABOUT THIS PROSPECTUS 1 QUESTIONS AND ANSWERS ABOUT THE RIGHTS OFFERING 2 PROSPECTUS SUMMARY 8 RISK FACTORS 14 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 27 USE OF PROCEEDS 28 THE RIGHTS OFFERING 29 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 35 PLAN OF DISTRIBUTION 39 DETERMINATION OF OFFERING PRICE 39 DESCRIPTION OF SECURITIES TO BE REGISTERED 40 DILUTION 43 BUSINESS 44 LEGAL PROCEEDINGS 49 PROPERTIES 49 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 60 MARKET PRICE INFORMATION AND DIVIDEND POLICY 65 MANAGEMENT 66 EXECUTIVE COMPENSATION 70 DIRECTOR COMPENSATION 71 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 72 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 73 TRANSFER AGENT AND REGISTRAR 74 EXPERTS 75 LEGAL MATTERS 75 WHERE YOU CAN FIND MORE INFORMATION 75 GLOSSARY OF TERMS 76 INDEX TO FINANCIAL STATEMENTS 78 i ABOUT THIS PROSPECTUS In making your investment decision, you should only rely on the information contained in this prospectus or in any prospectus supplement we may authorize to be delivered to you. We have not authorized anyone to provide you with any other or different information. If anyone provides you with information that is different from, or inconsistent with, the information in this prospectus, you should not rely on it. This prospectus and any accompanying prospectus supplement do not constitute an offer to sell or a solicitation of an offer to buy any securities other than the registered securities to which they relate, and this prospectus and any accompanying prospectus supplement do not constitute an offer to sell or the solicitation of an offer to buy securities in any jurisdiction where, or to any person to whom, it is unlawful to make such an offer or solicitation. We believe the information in this prospectus is materially complete and correct as of the date on the front cover. We cannot, however, guarantee that the information will remain correct after that date. You should not assume that the information contained in this prospectus is accurate as of any date subsequent to the date set forth on the front cover of this document, regardless of the time of delivery of this prospectus or any exercise of Rights. For further information, please see the section of this prospectus entitled “Where You Can Find More Information.” Neither we, nor any of our officers, directors, agents or representatives, make any representation to you about the legality of an investment in our securities. You should not interpret the contents of this prospectus to be legal, business, investment or tax advice. You should consult with your own advisors for that type of advice and consult with them about the legal, tax, business, financial and other issues that you should consider before investing in the Units or exercising the warrants included in such Units. This prospectus does not offer to sell, or ask for offers to buy, any of our securities in any jurisdiction in which such offer or solicitation would be unlawful or where the person making the offer is not qualified to do so. No action is being taken in any jurisdictions outside the United States to permit a public offering of the Units or possession or distribution of this prospectus in those jurisdictions. Persons who come into possession of this prospectus in jurisdictions outside the United States are required to inform themselves about, and to observe, any restrictions that apply in those jurisdictions to this offering or the distribution of this prospectus. As used in this prospectus, “TRER,” the “Company,” “we,” “us,” and “ours” refer to Texas Rare Earth Resources Corp. 1 QUESTIONS AND ANSWERS ABOUT THE RIGHTS OFFERING The following are questions that we anticipate you may have about this rights offering. The answers are based on selected information from this prospectus. The following questions and answers do not contain all of the information that may be important to you and may not address all of the questions that you may have about whether to exercise your Rights. We urge you to read the entire prospectus. What is the rights offering? We are distributing non-transferable Rights at no charge to the holders of record as of the record date of our outstanding shares of Common Stock.We are distributing one (1) Right for every outstanding share of Common Stock. Each five (5) Rights will entitle the holder thereof to purchase, at the holder's election and subject to the satisfaction of the minimum subscription amount, at the subscription price of $0.22 (the "Subscription Price"), one (1) Unit, consisting of (a) a Unit Share, (b) one non-transferable Class A Unit Warrant, with each Class A Unit Warrant entitling the holder thereof to purchase one Warrant Share at an exercise price of $0.35 for a period of five years following the closing of the offering and (c) one non-transferable Class B Unit Warrant, with each Class B Unit Warrant entitling the holder thereof to purchase one Warrant Share at an exercise price of $0.50 for a period of five years following the closing of the offering. Stockholders may only purchase whole Units upon exercise of five (5) Right in denominations of $0.22 per Unit (the "minimum subscription amount") in the offering. Each five (5) Rights entitle the holder to a basic subscription right and an over-subscription privilege, as described below. As a result, if you hold fewer than five (5) shares of our Common Stock on the record date, then you will not be able to satisfy the minimum subscription amount (as defined above) and will not be able to participate in this offering. What is the basic subscription right? The basic subscription right gives our stockholders the opportunity to purchase a Unit at a subscription price of $0.22 per Unit for each five (5) shares of our Common Stock they held of record as of 5:00 p.m., New York City Time, on the record date ofDecember 15, 2014, or an aggregate of up to 7,407,384 Units. Fractional Units resulting from the exercise of basic subscription rights will be eliminated by rounding down to the nearest whole Unit, with the total subscription payment being adjusted accordingly. Any excess subscription payments received by the subscription agent will be returned, without interest or deduction, promptly. For example, if you owned 100 shares of our Common Stock as of the record date, you would have received 100 Rights and would have the right to purchase20 Units for $0.22 per Unit (or a total payment of $4.40). You may exercise all or a portion of your basic subscription right or you may choose not to exercise any Rights at all. If you exercise less than your full basic subscription right, however, you will not be entitled to purchase Units under your over-subscription privilege, as described below. If you hold a TRER stock certificate, the number of Units you are entitled to purchase pursuant to your basic subscription right is indicated on the enclosed Rights Certificate. If you hold your shares of Common Stock in the name of a broker, dealer, custodian bank or other nominee, you will not receive a Rights Certificate. Instead, the Rights will be issued to your nominee record holder for each share of our Common Stock that you beneficially own as of the record date. If you are not contacted by your custodian bank, broker, dealer or other nominee, you should contact your nominee as soon as possible. What is a Unit? Each Unit is comprised of one Unit Share, one Class A Unit Warrant and one Class B Unit Warrant. What are the material terms of the Class A and Class B Unit Warrants being offered in this rights offering? Each Class A Unit Warrant entitles the holder thereof to purchase one Warrant Share at an exercise price of $0.35 for a period of five years following the closing of this offering. No net cash settlements will be allowed in connection with the exercise of any Class A Unit Warrants. Each Class A Unit Warrant is exercisable immediately upon completion of the rights offering and expires on the fifth anniversary of the completion of the rights offering. Each Class B Unit Warrant entitles the holder thereof to purchase one Warrant Share at an exercise price of $0.50 for a period of five years following the closing of this offering. No net cash settlements will be allowed in connection with the exercise of 2 any Class B Unit Warrants. Each Class B Unit Warrant is exercisable immediately upon completion of the rights offering and expires on the fifth anniversary of the completion of the rights offering No fractional shares of Common Stock will be issued in connection with the exercise of Class A or Class B Unit Warrants. The Class A and Class B Unit Warrants will be adjusted to reflect any stock split, stock dividend or similar recapitalization with respect to our Common Stock. The Class A and Class B Unit Warrants will not be transferable or assignable, and they will not be listed for trading on any stock exchange. The terms of the Class A and Class B Unit Warrants will not permit cashless exercise, except in very limited circumstances. The Class A and Class B Unit Warrants will not have voting rights. What is the over-subscription privilege? If you purchase all of the Units available to you pursuant to your basic subscription right, you may also choose to purchase a portion of any Units our other stockholders do not purchase through the exercise of their basic subscription rights. You should indicate on your Rights Certificate, or the form provided by your nominee if your shares are held in the name of a nominee, how many additional Units you would like to purchase pursuant to your over-subscription privilege. If sufficient Units are available, we will seek to honor your over-subscription request in full. If over-subscription requests exceed the number of Units available, however, we will allocate the available Units among stockholders who over-subscribed by multiplying the number of Units requested by each stockholder through the exercise of their over-subscription privileges by a fraction that equals (x)the number of Units available to be issued through over-subscription privileges divided by (y)the total number of Units requested by all subscribers through the exercise of their over-subscription privileges, subject to the limitations described below, with any fractional Units being rounded down to the nearest whole Unit. If this pro rata allocation results in any stockholder receiving a greater number of Units than the stockholder subscribed for pursuant to the exercise of the over-subscription privilege, then such stockholder will be allocated only that number of Units for which the stockholder over-subscribed. We will allocate the remaining Units among all other stockholders exercising the over-subscription privilege on the same pro rata basis described above. If you are not allocated the full amount of Units for which you over-subscribe, you will receive a refund of the subscription price, without interest or deduction, which you delivered for those Units that are not allocated to you. The Subscription and Information Agent will mail such refunds promptly after the expiration of the rights offering. As described above for the basic subscription right, we will not issue fractional Units through the exercise of over-subscription privileges. Securities Transfer Corporation, our Subscription and Information Agent for the rights offering, will determine the over-subscription allocation based on the formula described above. To properly exercise your over-subscription privilege, you must deliver the full subscription payment related to your over-subscription privilege at the same time you deliver payment related to your basic subscription right. Because we will not know the actual number of unsubscribed Units before the rights offering expires, if you wish to maximize the number of Units you purchase pursuant to your over-subscription privilege, you will need to deliver payment in an amount equal to the aggregate subscription price for the maximum number of Units that may be available to you. For that calculation, you must assume that no other stockholder, other than you, will subscribe for any Units pursuant to their basic subscription right. See “The Rights Offering—The Subscription Rights—Over-Subscription Privilege.” Why are we engaging in this rights offering, and how will we use the proceeds from this rights offering? In light of current economic conditions generally we have decided to pursue this rights offering to raise capital that can be used to support the Company and improve its capital position. Our Board has chosen the structure of the offering to raise capital while giving existing stockholders the opportunity to limit their ownership dilution that would result from a sale of Common Stock to other investors. This rights offering will give you the opportunity to participate in our capital raising and maintain, or if other stockholders do not exercise their Rights, to increase your proportional ownership interest in us. We will have broad discretion in determining how the net proceeds of this rights offering will be used. We currently intend to use the net proceeds of the rights offering to advance our Round Top project solution concentration and purifying process and to meet our ongoing general corporate and administrative costs. See “Use of Proceeds” below. How was the Subscription Price determined? In determining the Subscription Price, our Board considered a number of factors, including historical and current trading prices for our Common Stock, the need to offer the Units at a price that would be attractive to investors relative to the then current 3 trading and historical trading prices for our Common Stock, conditions in the stock market and the financial services industry in general, our need for capital and alternatives available to us for raising capital, and the desire to provide an opportunity to our stockholders to participate in the offering on a pro rata basis. In conjunction with its review of these factors, the Board also reviewed our history and prospects, including our past and present earnings, our prospects for future earnings, and the outlook for our industry, our current financial condition and regulatory status and a range of discounts to market value represented by the subscription prices in various prior rights offerings. The subscription price is not necessarily related to our book value, tangible book value, earnings per share or any other established criteria of value and may or may not be considered the fair value of our Common Stock or the Units to be offered in the rights offering. You should not assume or expect that, after the offering, our shares of Common Stock will trade at or above the $0.22 per-Unit purchase price. Am I required to exercise all of the Rights I receive in the rights offering? No. You may exercise any number of your Rights, or you may choose not to exercise any Rights. If you do not exercise any Rights, the number of shares of our Common Stock you own will not change. However, if you choose not to exercise your basic subscription rights in full, your ownership interest in the Company will be diluted as a result of the offering, to the extent other stockholders exercise their Rights. In addition, if you do not exercise your basic subscription rights in full, you will not be entitled to participate in the over-subscription privilege. How soon must I act to exercise my Rights? If you received a Rights Certificate and elect to exercise any or all of your Rights, the Subscription and Information Agent must receive your completed and signed Rights Certificate and payment, including final clearance of any uncertified check, before the rights offering expires on at 5:00 p.m., New York City Time, onJanuary 13, 2015. If you hold your shares in the name of a broker, dealer, custodian bank or other nominee, your nominee may establish a deadline before the expiration of the rights offering by which you must provide it with your instructions to exercise your Rights. Although our Board may, in its discretion, extend the expiration date of the rights offering, we currently do not intend to do so. If we do extend the Subscription Period, in no event will we extend the Subscription Period past January 31, 2015.Our board of directors may cancel the rights offering at any time. If we cancel the rights offering, all subscription payments received will be returned, without interest or deduction, promptly. Although we will make reasonable attempts to provide this prospectus to our stockholders, the rights offering and all Rights will expire on the expiration date, whether or not we have been able to locate each person entitled to Rights. May I transfer my Rights? No. These Rights may be exercised only by the stockholders to whom they are distributed, and may not be sold, transferred or assigned to anyone else, other than by operation of law. As a result, Rights Certificates may be completed only by the stockholder who receives the certificate. Are we requiring a minimum overall subscription to complete the rights offering? No. This offering is being conducted on a best-efforts basis and there is no minimum amount of proceeds necessary to be received in order for us to close the offering. Can the Board cancel or extend the offering? Yes. The Board may decide to cancel the rights offering at any time and for any reason before the closing of the rights offering. If our Board cancels the offering, any money received from subscribers will be returned, without interest or deduction, promptly. We also have the right to extend the rights offering for additional periods ending no later than January 31, 2015. Has the Board made a recommendation to stockholders regarding the rights offering? No. Our Board is making no recommendation regarding your exercise of the Rights or the exercise of the Class A or Class B Unit Warrants included in the Units if you do exercise your Rights. Stockholders who exercise Rights or Class A or Class B 4 Unit Warrants will incur investment risk on new money invested. We cannot predict the price at which our shares of Common Stock will trade after the rights offering. The market price for our Common Stock may decrease to an amount below the Subscription Price, and if you purchase Units at the Subscription Price or Class A or Class B Unit Warrants at the exercise price, you may not be able to sell your shares in the future at the same price or a higher price. You should make your decision based on your assessment of our business and financial condition, our prospects for the future and the terms of the rights offering. See “Risk Factors” for a discussion of some of the risks involved in investing in our Common Stock. Will our directors and executive officers participate in the offering? As of the date hereof, we expect our directors and executive officers, together with their affiliates, to participate in the offering at varying degrees, but they are not required to do so. Based on conversations with our directors and executive officers, we currently anticipate that our directors and executive officers will purchase approximately 339,181 Units in the offering. The purchase price paid by them will be $0.22 per Unit, the same paid by all other persons who purchase Units in the offering. Following the offering, our directors and executive officers, together with their affiliates, are expected to own approximately 11,706,794 shares of Common Stock, including shares of our Common Stock they currently own but not including shares of Common Stock acquirable upon exercisre of options or warrants, or 28.7% of our total outstanding shares of Common Stock if we sell half the Units offered hereby and 26.3% of our total outstanding shares of Common Stock if we sell all of the Units offered hereby. How do I exercise my Rights if I own shares in certificate form? If you hold a common stock certificate and you wish to participate in the rights offering, you must deliver a properly completed and signed Rights Certificate, together with payment of the aggregate purchase price, to the Subscription and Information Agent by 5:00 p.m., New York City Time, onJanuary 13, 2015. If you send an uncertified check, payment will not be deemed to have been delivered to the Subscription and Information Agent until the check has cleared. In certain cases, you may be required to provide additional documentation or signature guarantees. Please follow the delivery instructions on the Rights Certificate. Do not deliver documents to the Company. You are solely responsible for completing delivery to the Subscription and Information Agent of your subscription documents, Rights Certificate and payment. You should allow sufficient time for delivery of your subscription materials to the Subscription and Information Agent so that the Subscription and Information Agent receives them by 5:00 p.m., New York City Time, onJanuary 13, 2015. If you use the mail, we recommend that you use insured, registered mail, return receipt requested. If you send a payment that is insufficient to purchase the number of Units you requested, or if the number of Units you requested is not specified in the forms, the payment received will be applied to exercise your Rights to the fullest extent possible based on the amount of the payment received, subject to the availability of Units under the over-subscription privilege and the elimination of fractional Units. Any excess subscription payments received by the Subscription and Information Agent will be returned, without interest or deduction, promptly following the expiration of the rights offering. What should I do if I want to participate in the rights offering but my shares are held in the name of a broker, dealer, custodian bank or other nominee? If you hold your shares of Common Stock through a custodian bank, broker, dealer or other nominee, then your nominee is the record holder of the shares you own. If you are not contacted by your nominee, you should contact your nominee as soon as possible. Your nominee must exercise the Rights on your behalf for the Units you wish to purchase. You will not receive a Rights Certificate. Please follow the instructions of your nominee. Your nominee may establish a deadline that may be before the 5:00 p.m., New York City Time, onJanuary 13, 2015, the expiration date that we have established for the rights offering. What form of payment is required to purchase the Units in the offering? As described in the instructions accompanying the Rights Certificate, payments submitted to the Subscription and Information Agent must be made in U.S. currency, by personal or certified check drawn on a U.S. bank or cashier’s check payable to “Securities Transfer Corporation as Subscription Agent,” or by wire transfer of immediately available funds to the account maintained by the Subscription and Information Agent. If you send payment by personal check, payment will not be deemed to have been delivered to the subscription agent until the check has cleared. 5 When will I receive my new Unit Shares? If you purchase Units in the offering by submitting a Rights Certificate and payment, and you currently hold your stock in certificate form, our transfer agent will mail you a stock certificate promptly after the expiration of the offering. If your shares as of the record date were held by a custodian bank, broker, dealer or other nominee, and you participate in the rights offering, you will not receive stock certificates for your new Unit Shares. Instead, if your shares are held in street name through a broker or dealer who uses the services of the Depository Trust Company (“DTC”), your broker or dealer will be credited with the Unit Shares you purchase in the rights offering promptly after the expiration of the rights offering. If you hold your shares through a bank or other nominee other than a broker or dealer that uses DTC, your record holder will receive a stock certificate for your Unit Shares. When will I receive my Class A and Class B Unit Warrants? If you purchase Units in the offering by submitting a Rights Certificate and payment, and you currently hold your stock in certificate form, our warrant agent will mail you a Class A and Class B Unit warrant certificate promptly after the expiration of the offering. If your shares of Common Stock as of the record date were held by a custodian bank, broker, dealer or other nominee, and you participate in the rights offering, you will not receive a warrant certificate. Instead, your record holder will receive a Class A and Class B Unit warrant certificate for your Class A and Class B Unit Warrants. After I send in my payment and Rights Certificate, may I cancel my exercise of Rights? No. All exercises of Rights are irrevocable unless the rights offering is cancelled. However, if we amend this rights offering in a way which we believe is material, we will extend this rights offering and offer all rights holders the right to revoke any subscription submitted prior to such amendment upon the terms and conditions we set forth in the amendment. The extension of the expiration date of this rights offering will not, in and of itself, be considered a material amendment for these purposes. You should not exercise your Rights unless you are certain that you wish to purchase Units in the rights offering. Are there risks in exercising my Rights? Yes. The exercise of your Rights involves risks. Exercising your Rights involves the purchase of additional shares of our Common Stock and you should consider this investment as carefully as you would consider any other equity investment. Among other things, you should carefully consider the risks described under the heading “Risk Factors” beginning on page 14 of this prospectus. If the rights offering is not completed, will my subscription payment be refunded to me? Yes. The Subscription and Information Agent will hold all funds it receives in a segregated bank account until completion of the rights offering. If we do not complete the rights offering, all subscription payments received by the Subscription and Information Agent will be returned, without interest or deduction, promptly. If you own shares in the name of a custodian bank, broker, dealer or other nominee, it may take longer for you to receive your subscription payment because the subscription agent will return payments through the record holder of your shares. What fees or charges apply if I purchase Units in the rights offering? We are not charging any fee or sales commission to issue Rights to you or to issue Units Shares and Unit Warrants to you if you exercise your Rights. If you exercise your Rights through a broker, dealer, custodian bank or other nominee, you are responsible for paying any fees your record holder may charge you. What are the U.S. federal income tax consequences of exercising my Rights? For U.S. federal income tax purposes, you should not recognize income or loss in connection with the receipt or exercise of Rights in the rights offering. You should consult your tax advisor as to your particular tax consequences resulting from the rights offering. For a detailed discussion, see “Material U.S. Federal Income Tax Consequences.” Are there backstop or standby purchasers? No. 6 What effects will the offering have on our outstanding Common Stock? As of December 9, 2014, we had 37,036,916 shares of our Common Stock issued and outstanding. Assuming no outstanding options are exercised prior to the expiration of the offering, and that all Units offered hereby are sold in the offering, we expect approximately 44,444,300 shares of our Common Stock will be outstanding immediately after completion of the offering, not taking into account the exercise of any warrants that may be issued in the offering. If you exercise your basic subscription right you will not experience any dilution in the percentage of our outstanding shares of Common Stock that you own immediately after completion of the offering, and if the rights offering is not fully subscribed you may experience an increase in the percentage of our outstanding shares of Common Stock that you own. If Units are available and you purchase additional Units pursuant to the over-subscription privilege, then in all circumstances the percentage of our outstanding shares that you own immediately after the offering will be higher than it was before the offering. On the other hand, if you do not fully exercise your basic subscription right, there is a possibility that your ownership interest will be diluted. You may also experience dilution after completion of the offering to the extent other stockholders who exercised their Rights subsequently exercise their Unit Warrants included in the Units if you do not exercise your Rights in the offering or if you exercise your Rights but do not purchase additional share of our Common Stock pursuant to the exercise of the Unit Warrants included in your purchased Units. The issuance of shares of our Common Stock at the subscription price and the exercise price, which is less than the tangible book value per common share as of August 31, 2014, will reduce the tangible book value per share of shares held by you prior to the rights offering. In addition, if the subscription price of the shares is less than the market price of our Common Stock it will likely reduce the market price per share of shares you already hold. How much will TRER receive from the offering? We expect the aggregate proceeds in the offering, net of expenses, will be approximately $1.6 million if all of the Units offered hereby are sold. If all the Class A and Class B Unit Warrants are exercised, we will receive approximately an additional $6.30 million in gross aggregate proceeds. Whom should I contact if I have other questions? If you have any questions regarding completing a Rights Certificate or submitting payment in the rights offering, please call our Subscription and Information Agent for the rights offering, Securities Transfer Corporation, at(469)633-0101, Ext. 106, Attention:George Johnson, Monday through Friday (except bank holidays), between 9:00 a.m. and 5:00 p.m., New York City Time. If you have any questions regarding the rights, please contact the Subscription and Information Agent. 7 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. The Company General Business Description Texas Rare Earth Resources Corp. is a mining company engaged in the business of the acquisition, exploration and, if warranted, development of mineral properties.We currently hold two nineteen year leases, executed in September 2011 and November 2011, respectively, to explore and develop a 950 acre rare earths project located in Hudspeth County, Texas known as the Round Top Project.We are also prospecting permits covering 9,345 acres adjacent to the Round Top Project.We also own unpatented mining claims in New Mexico Our principal focus is on developing a metallurgical process to concentrate or otherwise extract the metals from the Round Top rhyolite, although we will continue to examine other opportunities in the region as they develop.We currently have limited operations and have not established that any of our projects or properties contain any proven reserves or probable reserves as defined under SEC Industry Guide 7. We were incorporated in the State of Nevada in 1970 as Standard Silver Corporation.In July 2004, our Articles of Incorporation were amended and restated to increase the number of shares of common stock to 25,000,000, and in March 2007, we effected a 1 for 2 reverse stock split.In September 2008, we amended and restated our Articles of Incorporation to:(i) increase of the number of shares of common stock from 25,000,000 to 100,000,000; and to (ii) authorize an additional 10,000,000 shares of preferred stock, to be issued at management’s discretion.In September 2010, we amended our Amended and Restated Articles of Incorporation to change our name from Standard Silver Corporation to Texas Rare Earth Resources Corp. On August 24, 2012, we changed our state of incorporation from the State of Nevada to the State of Delaware (the “Reincorporation”) pursuant to a plan of conversion dated August 24, 2012. The Reincorporation was previously submitted to a vote of, and approved by, our stockholders at a special meeting of the stockholders held on April 25, 2012. Properties On November 8, 2011, we announced that our supplementary operating plan to expand exploration activities at our Round Top Project had been approved by the Texas General Land Office (GLO); the expanded development and exploration drill plan called for an additional 40 drill holes and 4 diamond core holes for an estimated planned drilled footage of 20,000 feet. The program included 4,000 feet of Core drilling to establish a high level of confidence in the mineralized material, provide physical engineering data and additional metallurgical sample. On March 20, 2012, we submitted for approval an updated plan of operations .The updated plan of operations consisted of the reclassification of the drilling program through the planned Feasibility Study into three phases.Phase 1 consists of 25 drill locations, phase 2 consists of 41 drill locations and phase 3 consists of 27 drill locations all located on the Round Top Project.The plan of operations also included two locations for 100 ton bulk sample collection for additional metallurgical tests. Drilling on the Round Top Project was planned to twin certain of the historic drill holes, infill drill between existing holes and step out drill beyond the known area to better define the margins of the deposit. Coverage is planned to be adequate to begin block modeling of the deposit. A geologic model of the Round Top Project was developed by TRER and Gustavson as of March 20, 2012and provided the basis for the PEA that was issued in Q2 2012. We have designated the sites for several holes on the adjacent Little Round Top Mountain, and several additional holes are planned to test the deeper potential. This drilling was expected to produce at least 150 tonnes of sample, all of which were to be stored and used for metallurgical testing. We have suspended this phase of physical exploration and development at the Round Top Project pending development of a metallurgical process to extract the potentially marketable metals. On June 22, 2012, we published our Preliminary Economic Assessment for our Round Top Project, entitled “NI 43-101 Preliminary Economic Assessment Round Top Project, Sierra Blanca, Texas,” dated June 22, 2012, effective as of May 15, 2012 (the “PEA”). On October 3, 2012, our management released updated economic projections related to various revisions to the proposed mine plan presented in the PEA. On March 6, 2013, we purchased the surface lease at the Round Top Project, known as the West Lease, from the Southwest Wildlife and Range Foundation (the “Foundation”) for $500,000 cash and 1,063,830 shares of our common stock. We also agreed to support the Foundation through an annual payment of $45,000 for ten years to support conservation efforts within the Rio Grande Basin and in particular engaging in stewardship of Lake Amistad, a large and well-known fishing lake near Del Rio, Texas. The West Lease comprises approximately 54,990 acres and is fully paid until 2028, thereby having a lease value of approximately $1,364,852. Most importantly, purchase of the surface lease gave us unrestricted surface access for the potential development and mining of our Round Top Project. 8 On May 8, 2013, we released testing results by an independent laboratory of the leaching characteristic of the rhyolite at our Round Top Project, which demonstrates characteristics that may be favorable to heap leach mining at the Round Top Project. These leaching characteristics are described in greater detail below under the section heading “Properties – Round Top Project – Metallurgy”. On September 30, 2013 we released the results on column leach testing by an independent laboratory and announced our intention to issue a revised PEA based on a heap leach operation designed to produce approximately 2,500 tons per year of heavy rare earth elements plus yttrium. The column leach testing results are described in greater detail below under the section heading “Properties – Round Top Project – Metallurgy”. On December 23, 2013, we published a revised version of the June 2012 Preliminary Economic Assessment (the “Revised PEA”) based on a 20,000 tonne per day heap leach operation using a conventional element separation plant. The mineralized material estimate was recalculated to include uranium, niobium, tantalum and tin. The Revised PEA assesses the potential economic viability of the simplified and "scaled down” operation which we believe is a much better fit with the present rare earth market. On September 8, 2014, we announced that we had completed an internal analysis suggesting that there is a reasonable possibility to adapt a lower volume staged growth approach to development of our Round Top project.The analysis indicated that an operation designed to produce a selected group of separated REE products in the range of 350-450 tonnes per year range, could potentially yield favorable mine economics.The goal of the proposed staged approach would be to increase mining rates if and when our products gained acceptability.The analysis suggested that capital needs in the Revised PEA could be proportionally reduced in relation to the lower volume initial stage. We are currently conducting a more detailed analysis of the relative capital expenses and operating expenses requirements of a scaled down processing plant with both solvent extraction and ion exchange processes under evaluation. We believe the lower capital requirements of a staged startup could offset any marginal increase in unit operating costs. On October 29, 2014, we announced that we had executed agreements with the Texas General Land Office securing the option to purchase the surface rights covering the potential Round Top project mine and plant areas and, separately, a lease to develop the water necessary for the potential Round Top project mine operations. The option to purchase the surface rights covers approximately 5,670 acres over the mining lease and the additional acreage adequate to site all potential heap leaching and processing operations as currently anticipated by the Company. We may exercise the option for all or part of the option acreage at any time during the sixteen year primary term of the mineral lease. The option can be kept current by an annual payment of $10,000. The purchase price will be the appraised value of the surface at the time of exercising the option. The ground water lease secures our right to develop the ground water within a 13,120 acre lease area located approximately 4 miles from the Round Top deposit. The lease area contains five existing water wells. It is anticipated that all potential water needs for the Round Top project mine operations would be satisfied by the existing wells covered by this water lease. This lease has an annual minimum production payment of $5,000 prior to production of water for the operation. After initiation of production we will pay $0.95 per thousand gallons or $20,000 annually, whichever is greater. This lease remains effective as long as the mineral lease is in effect. On December 9, 2014, we announced that we had successfully advanced the first stage process to produce a feedstock from our pregnant leach solution (PLS) suitable for further separation into rare earth metals.Testing by our third party consultant has shown that impurity to REEs ratios in the range of 0.3:1 can be produced from solutions having initial impurity to REEs ratios in the 20 to 30:1 range. These ratios are significantly lower than the impurity to REEs ratio of 3:1 that was targeted for our Stage 2 separations processing. Notably, this process removed aluminum, which comprises up to 50% of the impurities. Cautionary Note to Investors: The PEA and Revised PEA have been prepared in accordance with Canadian National Instrument 43-101 — Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) — CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended. The Company has voluntarily had the PEA and Revised PEA prepared in accordance with NI 43-101 but the Company is not subject to regulation by Canadian regulatory authorities and no Canadian regulatory authority has reviewed the PEA or Revised PEA or passed upon its accuracy or compliance with NI 43-101. The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with NI 43-101. These definitions differ from the definitions in SEC Industry Guide 7 under the United States Securities Act of 1933, as amended (the “Securities Act”). Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in NI 43-101; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves. “Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable. Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information in the PEA and Revised PEA contains descriptions of our mineral deposits that may not be comparable to similar information made public by United States companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. Our project as described in the PEA and Revised PEA currently does not contain any known proven or probable ore reserves under SEC Industry Guide 7 reporting standards. U.S. investors are urged to consider closely the disclosure in the Registrant’s latest reports and registration statements filed with the SEC. U.S. Investors are cautioned not to assume that any defined resources in these categories will ever be converted into SEC Guide 7 compliant reserves. 9 Our corporate headquarters are located at 539 El Paso St., Sierra Blanca, Texas 79851. Recent Corporate Developments Mr. Goodell’s Resignation On December 20, 2013, Mr. Philip Goodell informed our Board that he would not be standing for re-election to our Board at the next annual meeting of stockholders. Mr. Goodell continued to serve as a director until the next annual meeting of stockholders, held on February 19, 2014. At that time Mr. Goodell was appointed to our advisory board. Mr. Goodell did not determine to not stand for re-election as a result of any disagreement with our Board regarding its operations, policies or practices. Advisory Agreement - Hedrick On January 10, 2014 our Board entered into an advisory services agreement (“Hedrick Advisory Agreement”) with James B. Hedrick. Pursuant to the terms of the Hedrick Advisory Agreement, Mr. Hedrick will provide services to assist us develop and promote our Round Top Project. Mr. Hedrick will be paid by the Company an annual cash fee of $5,000. The Hedrick Advisory Agreement can be terminated by either party upon 10 days' notice. Additionally, the Company granted the Mr. Hedrick 25,000 options to purchase shares of common stock under the Company’s Stock Option Plan, exercisable at a price of $0.42 per share of common stock for a period of five years from the date thereof. Annual Meeting of Stockholders On February 19, 2014, we held our annual general meeting of stockholders at the Wyndham El Paso Airport Hotel, 2027 Airway Boulevard, El Paso, Texas 79925 at 10:00 a.m. local time. Stockholders representing 23,104,145 shares or 62.38% of the shares of common stock authorized to vote (37,036,916) were present in person or by proxy, representing a quorum for the purposes of the annual general meeting. The complete results of our annual meeting were filed on a Current Report on Form 8-K on February 25, 2014 and are hereby incorporated by reference in their entirety. Advisory Agreement - Wingo On March 19, 2014 our Board entered into an advisory services agreement (“Wingo Advisory Services Agreement”) with Robert Vernon Wingo. Pursuant to the terms of the Wingo Advisory Services Agreement, Mr. Wingo will provide services to assist us develop and promote our Round Top Project. Mr. Wingo will be paid by the Company an annual cash fee of $5,000. The Wingo Advisory Services Agreement can be terminated by either party upon 10-days’ notice. Additionally, the Company granted Mr. Wingo 25,000 options to purchase shares of common stock under the Company’s Stock Option Plan, exercisable at a price of $0.41 per share of common stock for a period of five years from the date thereof. Lower Volume Staged Approach at Round Top Project On September 8, 2014, we announced that we had completed an internal analysis suggesting that there is a reasonable possibility to adapt a lower volume staged growth approach to development of our Round Top project.The analysis indicated that an operation designed to produce a selected group of separated REE products in the range of 350-450 tonnes per year range, could potentially yield favorable mine economics.The goal of the proposed staged approach would be to increase mining rates if and when our products gained acceptability.The analysis suggested that capital needs in the Revised PEA could be proportionally reduced in relation to the lower volume initial stage. We are currently conducting a more detailed analysis of the relative capital expenses and operating expenses requirements of a scaled down processing plant with both solvent extraction and ion exchange processes under evaluation. We believe the lower capital requirements of a staged startup could offset any marginal increase in unit operating costs. Surface Rights and Water Lease Agreements with the Texas General Land Office On October 29, 2014, we announced that we had executed agreements with the Texas General Land Office securing the option to purchase the surface rights covering the potential Round Top project mine and plant areas and, separately, a lease to develop the water necessary for the potential Round Top project mine operations. The option to purchase the surface rights covers approximately 5,670 acres over the mining lease and the additional acreage adequate to site all potential heap leaching and processing operations as currently anticipated by the Company. We may exercise the option for all or part of the option acreage at any time during the sixteen year primary term of the mineral lease. The option can be kept current by an annual payment of $10,000. The purchase price will be the appraised value of the surface at the time of exercising the option. The ground water lease secures our right to develop the ground water within a 13,120 acre lease area located approximately 4 miles from the Round Top deposit. The lease area contains five existing water wells. It is anticipated that all potential water needs for the Round Top project mine operations would be satisfied by the existing wells covered by this water lease. This lease has an annual minimum production payment of $5,000 prior to production of water for the operation. After initiation of production we will pay $0.95 per thousand gallons or $20,000 annually, whichever is greater. This lease remains effective as long as the mineral lease is in effect. Advancement of First Stage of Round Top Hydrometallurgy On December 9, 2014, we announced that we had successfully advanced the first stage process to produce a feedstock from our pregnant leach solution (PLS) suitable for further separation into rare earth metals.Testing by our third party consultant has shown that impurity to REEs ratios in the range of 0.3:1 can be produced from solutions having initial impurity to REEs ratios in the 20 to 30:1 range. These ratios are significantly lower than the impurity to REEs ratio of 3:1 that was targeted for our Stage 2 separations processing. Notably, this process removed aluminum, which comprises up to 50% of the impurities. 10 About This Offering Issuer Texas Rare Earth Resources Corp. Securities offered We are distributing to you, at no charge, one non-transferable Right for every share of our Common Stock that you owned on the record date, either as a holder of record or, in the case of shares held of record by brokers, dealers, banks or other nominees, on your behalf, as a beneficial owner of such shares. These Rights may be exercised only by you, and cannot be sold, transferred or assigned to anyone else. Basic subscription right For each five (5) Rights that you own, you will have a basic subscription right to buy from us one Unit at the Subscription Price of $0.22. Each Unit consists of one Unit Share, one Class A Unit Warrant and one Class B Unit Warrant, provided, however, that any fractional Units that would result from the exercise of your Rights will be disregarded (i.e. rounded down to the nearest whole number). You may exercise your basic subscription right for some or all of your basic Rights, or you may choose not to exercise any of your basic subscription rights. The number of Rights you may exercise appears on your Rights Certificate if you are a holder of record. Over-subscription privilege If you elect to exercise your basic subscription right in full, you may also subscribe for additional Units at the same subscription price per Unit. You may over-subscribe for any amount that you desire to purchase, up to the aggregate maximum offering amount in this rights offering of 7,407,384 Units. If an insufficient number of Units are available to fully satisfy the over-subscription privilege requests, the available Units will be distributed pro rata among rights holders who exercised their over-subscription privilege pursuant to the formula described herein. Subscription Price $0.22 per Unit. Unit Warrants Each Class A Unit Warrant entitles the holder thereof to purchase one Warrant Share at an exercise price of $0.35 for a period of five years following the closing of the offering. Each Class B Unit Warrant entitles the holder thereof to purchase one Warrant Share at an exercise price of $0.50 for a period of five years following the closing of the offering. The Class A and Class B Unit Warrants will be adjusted to reflect any stock split, stock dividend or similar recapitalization with respect to the common stock. The Class A and Class B Unit Warrants will not be transferrable and will not be listed on any stock exchange. No fractional Warrant Shares will be issued in connection with the exercise of any Class A or Class B Unit Warrants. Common stock to be outstanding after the offering If all of the Units offered hereby are sold, approximately44,444,300 shares of Common Stock will be outstanding after the offering.(1) Expiration date 5:00 p.m. New York City Time, onJanuary 13, 2015. We may extend the rights offering without notice to you until January 31, 2015. 11 Material U.S. federal income tax consequences For U.S. federal income tax purposes, you should not recognize income or loss upon receipt or exercise of a Right. You should consult your own tax advisor as to the tax consequences to you of the receipt, exercise or lapse of the Rights in light of your particular circumstances. See “Material U.S. Federal Income Tax Consequences.” Extension, amendment and cancellation Although we do not presently intend to do so, we have the right to amend the terms of the rights offering or to extend the rights offering expiration date, but in no event will we extend the rights offering beyond January 31, 2015.Our board of directors may cancel the rights offering at any time. If we cancel the rights offering, all subscription payments received by the Subscription and Information Agent will be returned, without interest or deduction, promptly. Best efforts offering We are offering the Units on a “best efforts” basis through our directors and executive officers, who will not receive any discounts or commissions for selling such Units. There is no minimum number of Units that must be sold in order to close this offering and accept your subscription. Use of proceeds We estimate that we will receive net proceeds from this offering of approximately $1.5 million, after deducting estimated offering expenses of the offering, assuming we sell all of the Units offered hereby. We anticipate using the net proceeds of the offering to complete Stage 1 of our Round Top Project plan and to address our general corporate and administrative expenses. OTCQXSymbol TRER Risk Factors Stockholders considering making an investment by exercising Rights in the rights offering should carefully read and consider the information set forth in the section entitled “Risk Factors” beginning on page 14 of this prospectus before making a decision to invest in the Units. The number of shares of our Common Stock to be outstanding after this offering is based on 37,036,916 shares outstanding as of December 9, 2014. Unless otherwise indicated, the number of outstanding shares of Common Stock presented in this prospectus excludes 4,985,000 shares of our Common Stock issuable upon the exercise of outstanding options under our stock incentive plans and agreements and 2,205,000 shares of our common stock that are available for future issuance under our stock incentive plans. These figures also do not include shares of Common Stock underlying the Class A and Class B Unit Warrants that will be included in the Units. Assuming all Units offered hereby are sold and all Class A and Class B Unit Warrants are exercised, we would have approximately59,259,068 shares of Common Stock issued and outstanding. 12 Summary Financial Data The following tables summarize our financial data for the periods presented.The summary statements of operations for the years ended August 31, 2014 and 2013, and the statements of financial position as of August 31, 2014 and 2013, have been derived from our audited financial statements, which are included elsewhere in this prospectus.The historical results are not necessarily indicative of the results to be expected for any future periods.You should read this data together with our financial statements and the related notes included elsewhere in this prospectus, as well as “Management's Discussion and Analysis of Financial Condition and Results of Operations.” Statements of Operations Years Ended August 31, Total revenue $
